Citation Nr: 1541396	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-26 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1965 to October 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran was scheduled for a Board hearing, but in August 2015 requested that it be canceled and a decision made on the evidence of record.

The issue of entitlement to TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but no higher, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded). Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The claimant bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id., Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's PTSD is currently evaluated as 30 percent disabling, effective September 24, 2003, under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  A 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 71 and 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Board finds that giving the Veteran the benefit of the doubt he is entitled to a rating of 70 percent for his PTSD.

The evidence reflects that the Veteran sought private mental health treatment in 2003, reporting that his duties as a mortuary officer had recently triggered negative memories of Vietnam.  He reported acute depression and anxiety and distrust.  He stated that he is prone to check and recheck locks.  He also described himself as paranoid, saying he feels he cannot trust others and even locks his car in his garage.  He reported frequent flashbacks about dead bodies he was exposed to in Vietnam.  He also reported anxiety when he hears the sound of a helicopter.  He also stated that he has nightmares about Vietnam and is also haunted by memories during the day.  He reported difficulty getting to sleep and waking three to four times per night with cold sweats, a panicky feeling, and pounding heart.  He stated that as a result he feels tired during the day.  He reported he feels severe emotional distress characterized by apathy, fearfulness, hopelessness, dysphoria, and anhedonia.  He reported concentration and attention difficulties, memory deficits, and poor judgment.  

With respect to interpersonal relations, the Veteran was noted to be introverted and uncomfortable around others and his behavior likely to be unpredictable and inappropriate.  The Veteran reported he is suspicious and distrustful of others and avoids serious emotional relationships.

He was assigned a GAF of 50.  He returned to the same mental health provider for another evaluation in May 2010.  He continued to report the same symptoms as he had in 2003 and was again assigned a GAF of 50.  

He again returned to the same private mental health provider in 2012.  In May 2012 the provider authored a letter stating that based on testing and clinical observation, the Veteran has significant severe emotional distress characterized by dysphoria and anhedonia.  The Veteran reported problems with concentration and memory and expressed low self-confidence and a belief that his judgment is not as good as it was in the past.  The provider noted the Veteran is suspicious and distrustful of others and tends to avoid serious emotional relationships.  The Veteran reported increasing difficulty dealing with people being close to him such as in a line.  He also reported road rage that requires him to pull over to deal with his panic or rage.  The Veteran reported needing to check the locks at night as well as when he gets home from going somewhere.

The examiner found the Veteran has significant impairment in mood, memory, judgment, social functioning, employment, and thinking.  He also has significant depression as well as anxiety to the point of panic which interferes with daily activities, impaired impulse control, difficulty adapting to stressful situations, suicidal ideation but not intent, difficulty establishing and maintaining relationships, problems with reality testing, and neglect of personal appearance and hygiene.  He assigned a GAF of 47.

In May 2013 the Veteran was deposed by his attorney.  He reported that when working at the mortuary he would need to be alone and had suicidal thoughts.  After he transferred to a supervisory position in construction, he reported he continued to have difficulties with his PTSD symptoms, including needing to sit with his back to the wall in meetings and having disagreements at work.  At his next job, the Veteran reported he would lock his office door to avoid being startled and was ultimately fired after 11 months.  The Veteran reported intrusive thoughts and recurrent dreams about Vietnam and flashbacks often prompted by loud noises.  He reported that when his neighbors have loud parties at night he sometimes sits in the corner with a loaded gun and waits.  He reported episodes of irritability and anger and problems concentrating.  He reported being extra vigilant when out with his parents and with his security measures at home.  He reported panic attacks at least four times a week.  He also reported depression, anxiety, suspiciousness of others, and memory problems such that he checks a daily calendar.

Thus, the Board finds that the reports of the private mental health provider, including the GAF scores of 47 and 50, as well as the symptoms described by the Veteran himself in 2013 support that the Veteran's PTSD has caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The Board acknowledges that the Veteran's VA examinations have not shown such functional impairment due to PTSD.  In February 2009, a VA examiner opined that the Veteran does not meet the criteria for PTSD and assigned a GAF of 85.  In April 2011, a VA examiner found that the Veteran did not report current symptoms meeting the formal DSM-IV diagnostic criteria.  The examiner assigned a GAF of 60.  In February 2013, a VA examiner noted that the Veteran had symptoms including anxiety, suspiciousness, and chronic sleep impairment, but found that although a mental condition has been formally diagnosed, the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner assigned a GAF of 75.  The Board notes that the Veteran is in fact service-connected for PTSD and finds that the ongoing reports of his private mental health provider have greater probative value than the single VA examinations in which the examiners did not diagnose PTSD.  Further, the April 2011 VA examiner noted that the Veteran may disclose more at other times and/or under a different situation, and the Veteran himself has stated that the VA examinations felt cursory to him, supporting that the Veteran's private mental health provider may have a more accurate understanding of the Veteran's severity of the Veteran's condition.

Therefore, the Board finds that the Veteran should be given the benefit of the doubt and a 70 percent rating awarded.  However, the Board finds that a preponderance of the evidence is against a 100 percent rating as the Veteran's condition does not more closely approximate total occupational and social impairment.

The Board notes that the Veteran has consistently been noted to be oriented with adequate attention and concentration and abstract thinking intact without looseness of associations, unremarkable psychomotor activity, and adequate insight and judgment.  He has not, for example only, been found to have or reported, delusions or hallucinations, being a persistent danger of hurting himself or others, being disoriented to time or place, or having memory loss for such things as the names of close relatives.

Occupationally, the Veteran was last employed in May 2008, although he reported some difficulties at work.

Socially, the Veteran has reported being distrustful of others and avoiding serious emotional relationships.  However, the Veteran has reported working with other veterans and occasionally visiting family.  In February 2013 he reported at his VA examination that he is active in the Veterans of Foreign Wars and goes there four times a week and participates in a program for visiting veterans in hospitals once or twice a month.  He also attends church every week.  

Overall, the Board finds that the Veteran's functioning is greater than that that would be expected of a veteran with a 100 percent disability rating for PTSD and does not suggest total social and occupational impairment.  As a preponderance of the evidence is against a rating in excess of 70 percent, the Board finds that the Veteran is entitled to a 70 percent rating, but no higher.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's PTSD.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including depression, anxiety, flashbacks, sleep problems, difficulty with relationships, hypervigilant behavior, and difficulties with concentration and memory are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   The Veteran's claim for a higher initial rating for PTSD arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in June 2012, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  The Veteran also submitted a lay statement in the form of a deposition.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in February 2009, April 2011, and February 2013.  The Board finds that the examinations were adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating of 70 percent, but no higher, is granted for PTSD, subject to the laws and regulations controlling the disbursement of monetary benefits.



REMAND

The Veteran has contended he is entitled to TDIU based on his inability to maintain employment due to his PTSD.

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The law provides that TDIU may be granted upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2014).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

The Board finds that the Veteran's TDIU claim is inferred in his claim for a higher initial rating for PTSD, and although the Veteran filed an Application for Increased Compensation Based on Unemployability in December 2012, the AOJ has not yet adjudicated the Veteran's claim for TDIU in the first instance.

Schedular TDIU is for application if the veteran is both unable to secure or follow a substantially gainful occupation has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  As the Veteran has been awarded a 70 percent rating for PTSD, he meets the schedular rating criteria for TDIU.

The Board finds that the Veteran should be afforded a VA examination to assess the functional impairment caused solely by the Veteran's PTSD as it relates to employability.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination to obtain an opinion as to the functional impairment caused by the Veteran's PTSD.  The examiner should provide this opinion considering the Veteran's education and occupational experience, but irrespective of age and any nonservice-connected disabilities.

2. Adjudicate the Veteran's claim for TDIU.  If the benefit is denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


